Citation Nr: 1817834	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  16-43 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Kuczynski, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1962 to February 1967 and from March 1967 to November 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2017.  A transcript is of record.  The record was held open for 90 days to allow for the submission of additional evidence. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The RO previously considered and denied a claim for service connection for bilateral hearing loss in an August 1993 rating decision.  The Veteran did not appeal that decision or submit new and material evidence within one year thereafter.

2.  The evidence received since the August 1993 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss.

3.  The Veteran currently has bilateral hearing loss that is related to his military service.  

4.  The Veteran currently has tinnitus that is related to his bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The August 1993 rating decision denying the claim for service connection for hearing loss is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.302, 20.1103 (2017).

2.  The evidence received subsequent to the August 1993 rating decision is new and material, and the claim for service connection for bilateral hearing loss is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).
 
3.  Hearing loss was incurred in active service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017). 

4.  Tinnitus is proximately due to or the result of service-connected bilateral hearing loss.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As organic diseases of the nervous system are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015).  

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.


New and Material Evidence

In order to reopen a claim which has been denied by a final decision, a claimant must present new and material evidence. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (regardless of action taken by RO, Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial).

In this case, the RO previously considered and denied a claim for bilateral hearing loss in an August 1993 rating decision.  In that decision, the RO found that the Veteran's service treatment records and a VA examination found his hearing to be within normal limits.  The Veteran was notified of that decision and of his appellate rights; however, he did not file an appeal.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  There was also no new and material evidence received within one year of the issuance of the decision.  Therefore, the August 1993 rating decision is final. 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103.

The evidence associated with the claims file since the August 1993 rating decision includes medical evidence documenting a current diagnosis of bilateral hearing loss as defined by 38 C.F.R. § 3.385, as well as a medical opinion relating the current disorder to the Veteran's military service. See February 2015 VA examination report and private medical records dated in February 2017 and September 2017.  That evidence was not previously considered by the RO, relates to an unestablished fact necessary to substantiate the claim, and could reasonably substantiate the claim.  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for bilateral hearing loss.


Service Connection

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss and tinnitus. 

The Veteran has contended that he currently has hearing loss and tinnitus that are related to his military noise exposure.  More specifically, he has asserted that he had repeated exposure to industrial machinery noise from working as a radio operator while on ships and a submarine and was exposed throughout the day and night. See November 2017 Board hearing; June 2015 notice of disagreement.  He also testified at the November 2017 hearing that he experienced a change in his hearing with occasional tinnitus, which was the reason why he originally filed for service connection immediately after service in 1992.  He further testified that he did not have hearing loss prior to military service and was not exposed to any excessive noise following his service.  In addition, he explained during the hearing that he believes that his right ear hearing is worse than his left ear hearing because he wore his headset over his right ear in service.  

The Veteran is competent to report noise exposure in service, and his military personnel records confirm his military occupational specialties.  As such, his reported noise exposure is consistent with the circumstances of his military service, and there is no reason to doubt the credibility of such statements.

In addition, the Board finds that the Veteran has a current bilateral hearing loss disability that meets VA's definition of hearing impairment. 38 C.F.R. § 3.385.  He has also been diagnosed as having tinnitus. See e.g. February 2015 VA examination report.  Thus, the remaining question is whether the Veteran's bilateral hearing loss and tinnitus are related to his military service.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnoses of hearing loss and tinnitus.

During a March 1993 VA examination, the Veteran reported having difficulty hearing people over the past five to seven years.  He did not report any specific noise exposure in the military, and he denied having tinnitus.  Upon examination, the Veteran's hearing was found to be normal bilaterally.

During a February 2015 VA examination, the Veteran described his military noise exposure and denied having noise exposure since his military service.  The examiner opined that it was not at least as likely as not that the Veteran's hearing loss was caused by or the result of an event in service.  In so doing, he noted that there were no significant threshold shifts in service and that the Veteran had a normal audiogram during his separation examination.  The Veteran had reported a gradual decrease in his hearing, which the examiner found to be consistent with presbycusis.  In regards to tinnitus, the examiner also opined that the disorder was not at least as likely as not caused by or the result of an event in service.  In so doing, he noted the Veteran's report that he could not recall the exact date, but that the disorder had its onset approximately 15 years ago (2000).  He explained that tinnitus due to military noise exposure would have an onset in service or at least close to the time of separation.  The examiner did opine that the Veteran's tinnitus was related to his hearing loss.

Nevertheless, a private medical record dated in February 2017 indicated that audiograms demonstrate notches that are consistent with a history of noise exposure.  Another private medical record dated in September 2017 includes a medical opinion that the Veteran's military noise exposure and acoustic trauma contributed to his bilateral sensorineural hearing loss.  

After weighing the evidence, the Board finds that the February 2015 VA examiner's opinion has limited probative value.  Although he did consider the service treatment records, reported noise exposure, and gradual onset of the disorder, the examiner did not have the opportunity to consider the Veteran's hearing testimony.  He also did he address the asymmetrical pattern of the Veteran's hearing loss.

The Board notes that the private medical records provide limited rationale.  However, the private health care provider did explain that the audiograms are indicative of noise exposure.  The Veteran has consistently reported only having significant noise exposure in service, and there is no reason to doubt the credibility of his statements.  Moreover, he has provided a plausible explanation for why his hearing loss may asymmetrical (only wore headset on one ear during service).  Notably, the February 2016 VA examiner did not address why hearing loss due to presbycusis would manifest in an asymmetrical pattern. See also Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Regarding tinnitus, as noted above, the February 2015 VA examiner found that the disorder is at least as likely as not a symptom associated with the hearing loss.  There is no medical opinion stating otherwise.  

Based on the foregoing, the Board finds that service connection is warranted for bilateral hearing loss and tinnitus.


ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
J.W. ZISSIMOS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


